UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2123



NAZIR CHAUDHARY; DOGWOOD REALTY, INCORPORATED,

                                            Plaintiffs - Appellants,

          versus


CAROLYNNE H. STEVENS, Individually and in her
official   capacity;  ANGELA   ROGERS-REAVES,
Individually and in her official capacity;
DENYCE BONAPARTE, Individually and in her
official capacity; COMMONWEALTH OF VIRGINIA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-05-382-3)


Submitted:   April 26, 2006                   Decided:   May 24, 2006


Before LUTTIG* and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas H. Roberts, THOMAS H. ROBERTS & ASSOCIATES, P.C., Richmond,
Virginia, for Appellants. Judith Williams Jagdmann, Attorney


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. The opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
General of Virginia, William E. Thro, State Solicitor General,
David E. Johnson, Deputy Attorney General, Kim F. Piner, Senior
Assistant Attorney General, Allen T. Wilson, Special Counsel,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Nazir Chaudhary and Dogwood Realty appeal the district

court’s order accepting the recommendation of the magistrate judge,

denying their motion to remand and granting defendants’ motion to

dismiss. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Chaudhary v. Stevens, No. CA-05-382-3 (E.D. Va. Sept.

7, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -